DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I (claims 1-6, 67-74, and 93) and species election, for group i, of the following CDR sequences: CDR1: SEQ ID NO: 81; CDR2: SEQ ID NO: 82; and CDR3: SEQ ID NO: 83 (full length VH is SEQ ID NO: 84, named clone 2.1 in the specification in the reply filed on 4/19/2021 is acknowledged. Claims 81 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.
Claims 1-6, 67-74, 81, and 93-94 are pending.

Claims 1-6, 67-74, and 93 are under examination.


Priority 
	This application is a national stage entry (371) of PCT/GB2017/050074, filed 1/12/2017, which claims priority from U.K. application GB1605763, filed 4/4/2016, U.K. application GB1605770.5, filed 4/4/2016, and U.K. application GB1600559.7, filed 1/12/2016, which has been acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 7/11/2018, IDS submitted 6/23/2020, IDS submitted 8/21/2020, IDS submitted 2/26/2021, and IDS submitted 4/19/2021, have been considered and are acknowledged. Signed copies are attached hereto.
Claim Objections
Claims 2-6, 67-69, and 71-74 are objected to because of the following informalities:  
These claims recite the phrase “A binding molecule according to”. This phrase should be amended as to recite “The binding molecule of”.
Appropriate correction is required.
Claim 93 is objected to because of the following informalities:  
This claims recite the phrase “a pharmaceutical composition according to”. This phrase should be amended as to recite “The pharmaceutical composition of”.
Appropriate correction is required.

Improper Markush Grouping
Claims 1-6, 67-74, and 93 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a 
The VH antibodies comprising different CDR3 sequences of claim 1, and the CDR 1-3 sequences of claims 2 and 3, are comprised of different CDR sequences that belong to different families of VH antibodies (page 7; figures 2-7).  This is also highlighted in instant claim 4. The VH antibodies of claim 4-6 are also different VH antibodies that belong to different families of VH antibodies.
Figures 1-15 and the last paragraph of the instant specification page 19 show that the different family of antibodies are VH antibodies that are derived from different parental antibodies. These different family of antibodies have distinct sequences (Figures 2-7), structures, and molecular properties (See below, Figure 22, Serum Stability).

    PNG
    media_image1.png
    951
    620
    media_image1.png
    Greyscale

not in the CDR regions and thus the SEQ ID NOs from different families do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
Therefore the Markush groupings of claims 1-6 are improper because the alternatives defined by the Markush groupings comprise antibodies from different families of antibodies with distinct sequences, structures, and molecular properties.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, a claim should stand on its own without relying upon the Figures. It is unclear how much deviation from the Figures stays within the scope of the claim. Reliance upon Figures should only be made if words cannot define the Figures. It is noted that the SEQ IDs of the CDRs are defined in 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 67-74, and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351. The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds. Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing ... the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).

Scope of the claimed genus
Independent claim 1 is drawn to a binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain (VH) antibody comprising a CDR3 sequence, wherein said 
The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA, provided the CDR3 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR3 sequences.
Dependent claim 2 is drawn to a binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain (VH) antibody comprising CDR1 and CDR2 sequences, wherein said CDR1 sequences comprises the recited amino acid sequences or a sequence with at least 70%, at least 80%, at least 90%, or at least 90% homology thereto; wherein said CDR2 sequences comprises the recited amino acid sequences or a sequence with at least 70%, at least 80%, at least 90%, or at least 90% homology thereto.
The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA, provided the CDR1 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR1 sequences; CDR2 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR2 sequences; and CDR3 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR3 sequences.
	Dependent claim 3 is drawn to a binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain (VH) antibody comprising any combination of CDR1, CDR2, and CDR3, from the recited CDR1, CDR2, and CDR3 sequences. 
The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA, comprising any combination of CDR1, CDR2, and CDR3, from the recited CDR1, CDR2, and CDR3 sequences, including those comprising CDRs not from a single parental antibody.

The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA comprising any combination of CDR1, CDR2, and CDR3, from the recited CDR1, CDR2, and CDR3 sequences, including those comprising CDRs not from a single parental antibody.
	Dependent claim 5 is drawn to a binding molecule capable of binding human PSMA comprising a single human variable heavy chain domain (VH) antibody comprising a VH sequence, wherein said VH sequence comprises the recited amino acid sequences or a sequence with at least 70%, at least 80%, at least 90%, or at least 90% homology thereto.
The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA, provided the VH has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited VH sequences.
	Independent claim 70 is drawn to a binding molecule that competes for binding to human PSMA with a binding molecule of claim 1.
	The claim is essentially claiming any single human variable heavy chain domain antibody that binds human PSMA that competes for binding to human PSMA with a binding molecule of claim 1.
	All claims depend either directly or indirectly from claim 1.

State of the Relevant Art
Vincke (Vincke C., Muyldermans S., Introduction to Heavy Chain Antibodies and Derived Nanobodies. Single Domain Antibodies, 2012, 911: 15-26) discloses “Three deviations from the classic heterotetrameric structure have been described over the years, and all of them consist of a homodimer of an immunoglobulin heavy chain. The first described heavy chain antibody is linked to a pathological 
Vincke) discloses that “The smallest fragment of a classical antibody that retains the antigen binding specificity of a whole antibody is the scFv in which the VH and VL domains are tethered by a synthetic linker. However, the expression of a single variable domain of an Fv (VH or VL) further reduces the size and might in some instances still produce a fragment retaining residual antigen binding. Unfortunately, an isolated VH (or VL) domain exposes a large hydrophobic side to the aqueous environment that renders this type of sdAb rather difficult to handle. Nowadays this shortcoming has been remediated either by a prior selection of a ‘soluble and well behaving’ (human) VH scaffold.” (3. Importance of VHH, paragraph 2)
	At the time the application was filed, “The use of human variable heavy (VH) domain antibodies has been on the rise due to their small scaffold size and simple folding mechanism.” (Hairul Bahara NH, et al. Construction of a Semisynthetic Human VH Single-Domain Antibody Library and Selection of Domain Antibodies against α-Crystalline of Mycobacterium tuberculosis. J Biomol Screen. 2016 Jan;21(1):35-43.).
Bahara discloses that “The complementarity-determining region (CDRs) of the VH DAb play a dominant role in antigen binding specificity. Previous studies on VH DAb sequence analysis suggest that aggregation is more likely to occur at the regions in or adjacent to the CDRs. Therefore, designation and the use of highly stable frameworks are required in semisynthetic VH DAb library generation to stabilize nd column last sentence – Page 36, 1st column, first paragraph)
Bahara discloses that “The semisynthetic antibody library generation was initiated by the design of the framework and CDRs for the human VH domain.” (Page 36, Column 2, Materials and Methods, Bioinformatic Analysis, 1st Sentence) and further discloses “Seven oligonucleotides consisting of four frameworks and three CDRs were assembled together in a single reaction to generate a full VH DAb region.” (Page 37, Column 1, Domain Gene Assembly, 2nd Sentence). 
These findings illustrate that the VH framework region and the VH CDRs are both crucial in constructing a full human VH domain antibody via screening.
Absent the conserved structure provided by all 3 CDRs and the framework regions of a single parental single human variable heavy chain domain (VH) antibody in the context of an appropriate VH sequence, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what a single human variable heavy chain domain (VH) antibody with a particular set of functional properties would look like structurally. Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source. The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).
This is further evidenced by the fact that U.S. Patent 10519222 teaches an antibody (SEQ ID NOs: 1 and 3) comprising CDR1 and CDR2 that have 90% sequence similarity to instantly claimed CDR1 and CDR2 sequences, but this antibody is neither an VH antibody nor does it bind to PSMA. U.S Patent 8679492 also teaches an antibody (SEQ ID NO: 17) comprising CDR1 and CDR2 that have 90% sequence similarity to instantly claimed CDR1 and CDR2 sequences, but this antibody is neither an VH antibody nor does it bind to PSMA. Further US Patent 7435549 (SEQ ID NO: 54) and 7227002 (SEQ ID NO: 144) teach VH domain antibodies that has 84.6% sequence homology to the instant SEQ ID NO: 84, but they do not bind to PSMA as claimed.
In regards to claim 70, in the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to the epitopes that that the recited antibodies bind to. Although the interaction of the antibody binding domain with antigen had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) further confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract).  Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 

Summary of Species disclosed in the original specification
	The specification describes the production and properties of antibodies in figures 1-15. The specification does not describe any single human variable heavy chain domain antibodies that binds human PSMA, wherein the CDR1 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR1 sequences; CDR2 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR2 sequences; and CDR3 has at least at least 70%, at least 80%, at least 90%, or at least 90% homology to the recited CDR3 sequences. The specification does not describe any single human variable heavy chain domain antibodies comprising a single human variable heavy chain domain (VH) antibody comprising the recited CDR1, CDR2, and CDR3 sequences, not from a single parental antibody. The specification does not describe any antibodies from the family of Camelidae or shark. The specification only describes antibodies obtained via screening in Example 5. The specification does not describe the genus of antibodies that can bind to the same epitopes as the recited antibodies.

Identifying characteristics and structure function correlation
	In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or 
As noted above, the art generally accepted that the VH framework region and the VH CDRs are both crucial in constructing a full human VH domain antibody via screening.
As all the antibodies disclosed in the specification were obtained via screening, the antibodies claiming only the three CDRs, or less than the three CDRs, from a single parental antibody do not satisfy this requirement. 
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. (MPEP §2163.02).
Because of the amount of data presented in the Specification related to single human variable heavy chain domain antibodies that binds human PSMA coupled with the fact that all of the antibodies in comprise a full VH sequence with all 3 CDR regions and the framework regions, the applicant has conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is a single human variable heavy chain domain (VH) antibodies that binds human PSMA, wherein the VH domain comprises or consists of SEQ ID NO: 4, 8, 12, 16, 20, 24, 28, 32, 36,40, 44, 48, 52, 56, 60, 64, 68, 72, 76, 80, 84, 88, 92, 96, 100,  104, 10, 112, 116, 120, 124, 128, 132, 136, 140, 144. 148, 152, 156, 160, 164, 168, 172, 176, 180, 184, 188, 192, 196, 200, 204,208, 212, 216, 220, 224, 228, 232, 236, 240, 244, 248, 252, 256, 260, 264, 268,    212. 276,    280, 284, 288, 292, 296, 300, 304, 308, 312, 316, 320, 324, 328, 332, 336, 340, 344, 348, 352, 356, 360, 364, 368, 372, 376, 380, 384, 388, or 392.
Genera of antibodies comprising less than CDRs 1-3 and the framework region from a single parental antibody, contain less than the minimum of 3 defined CDR regions and a defined framework 
Further, in regards to claim 70, the instant specification does not describe the structural features shared by members of a genus of antibodies that can bind to the epitopes that that the recited antibodies bind to.  Additionally, the specification provides neither a representative number of antibodies the represent a genus of antibodies can bind to the epitopes that that the recited antibodies bind to.  Furthermore, there is no evidence that only antibodies with the 3 CDRs of the recited antibodies define the boundaries of the genus of antibodies binding the recited epitope.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc.  From the instant specification, there is no basis by which the artisan would expect that the mouse or rabbit antibodies that are disclosed in the instant specification, are representative of this extensive genus of antibodies that bind to the epitopes that that the recited antibodies bind to.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  Thus, a claimed genus of “any” antibody that binds a particular epitope is necessarily extremely large and structurally diverse. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 67-74, and 93 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, and 17 of U.S. Patent No. 10975161. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The binding molecule in claim 1-8 of U.S. Patent No. 10975161 comprising SEQ ID NOS: 81-83 that binds to PSMA (Claim 1, element (b)) anticipates the binding molecule that binds to PSMA comprising CDR1: SEQ ID NO: 81; CDR2: SEQ ID NO: 82; and CDR3: SEQ ID NO: 83, of the instant claims 1-6, and 67-73.   SEQ ID NOs:81-83 of the issued patent is the same as instant SEQ ID NO:81-83.  Both patented claim 6 and instant claim 68 are directed to the antibody conjugated to a cytotoxic moiety (same as toxin). 
The method of treating prostate cancer or a prostatic cancer in claims 9-10 of U.S. Patent No. 10975161 anticipates the method of treating prostate cancer of a prostatic disorder of instant claims 74 and 93.  Both the patented method and instant claims are directed to a method of treating prostate cancer comprised of administering the same antibodies.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643